Appeal from a judgment of the County Court of Chemung County (Castellino, J.), rendered February 22, 1991, upon a verdict convicting defendant of the crime of promoting prison contraband in the first degree.
We reject defendant’s contention that the verdict was not supported by legally sufficient evidence and that it was against the weight of the evidence. The eyewitness testimony of the correction officer was that he observed defendant re*687move a razor from his mouth and drop it to the ground. The officer immediately recovered the razor from where it fell. This testimony amply supports the jury’s finding that defendant had committed the crime of promoting prison contraband in the first degree. Finally, given defendant’s extensive criminal history and the fact that the prison sentence he received as a second felony offender of 3 to 6 years was within the statutory guidelines, we find no reason to disturb the sentence imposed by County Court. Defendant’s remaining contentions have been considered and rejected as lacking in merit.
Weiss, P. J., Crew III, Cardona, White and Casey, JJ., concur. Ordered that the judgment is affirmed.